              Case 2:17-cv-01041-JLR Document 95 Filed 11/20/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          TODD R., et al.,                             CASE NO. C17-1041JLR

11                               Plaintiffs,             ORDER
                   v.
12
            PREMERA BLUE CROSS BLUE
13
            SHIELD OF ALASKA,
14
                                 Defendant.
15
            Before the court is Plaintiffs Todd R., Suzanne R., and Lillian R.’s motion for
16
     leave to file an amended complaint. (Mot. (Dkt. # 93).) Plaintiffs’ proposed amended
17
     complaint (Dkt. # 93-1) does not comply with this court’s Local Rules. Local Civil Rule
18
     15 provides that a party that seeks to amend a pleading must “attach a copy of the
19
     proposed amended pleading to the motion . . . .” Local Rules W.D. Wash. LCR 15. In
20
     addition, “[t]he party must indicate on the proposed amended pleading how it differs
21
     from the pleading that it amends by bracketing or striking through the text to be deleted
22


     ORDER - 1
                 Case 2:17-cv-01041-JLR Document 95 Filed 11/20/20 Page 2 of 3




 1   and underlining or highlighting the text to be added.” Id. Here, although Plaintiffs have

 2   attached a proposed amended complaint to their motion, they have failed to indicate to

 3   the court how that proposed amended pleading differs from the original pleading as

 4   required by the Local Rules. The court’s interest in compliance with Local Rule 15 is not

 5   merely technical. Rather, clear delineations of the changes that a party seeks to make in

 6   its pleading are critical to the court’s informed consideration of a motion to amend. The

 7   court admonishes Plaintiffs’ attorneys that it will not be as forgiving of violations of the

 8   Local Rules in the future.

 9          For the foregoing reasons, the court ORDERS as follows:

10          1.      Plaintiffs shall file a proposed amended complaint that complies with Local

11   Rule 15 by no later than Monday, November 23.

12          2.      The court AMENDS the briefing schedule for Plaintiff’s motion to amend

13   (Dkt. # 93) as follows: Defendant’s responsive brief shall be filed by no later than

14   Monday, November 30, 2020. Plaintiffs’ reply brief, if any, shall be filed by no later than

15   Friday, December 4, 2020.

16          3.      The court DIRECTS local counsel to review his responsibilities under the

17   Local Rules, including his obligation to “ensure that all filings comply with all local rules

18   of this court.” Local Rules W.D. Wash. LCR 83.1(d)(2).

19   //

20   //

21   //

22   //


     ORDER - 2
                Case 2:17-cv-01041-JLR Document 95 Filed 11/20/20 Page 3 of 3




 1         4.      The court DIRECTS the clerk to renote Plaintiffs’ motion to amend (Dkt.

 2   # 93) for December 4, 2020.

 3

 4         Dated this 20th day of November, 2020.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
